DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
In view of the Amendments to the Claims filed September 21, 2022, the rejections of claims 1-5 and 8-10 under 35 U.S.C. 103(a) previously presented in the Office Action sent July 21, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-10 are currently pending while claims 6 and 7 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bjorbell (U.S. Pub. No. 2005/0112798 A1) in view of Suh (U.S. Pub. No. 2007/0034305 A1).
With regard to claims 1, 4, and 5, Bjorbell discloses a method of embedding an integrated thermoelectric device in a circuit board, the method comprising: 
placing the integrated thermoelectric device onto die attach epoxy (see Fig. 4 exemplifying component 41, which [0106-0112] teaches can be a thermoelectric component which is cited to read on the claimed “integrated thermoelectric device as it is integrated into the circuit depicted in Fig. 4; see Fig. 4 depicting the cited integrated thermoelectric device 41 placed onto substrate 45 described in [0091] as “FR4 layer 45” which is cited to read on the claimed “die attach epoxy” as FR4 indicates glass-reinforced epoxy laminate material) 
on a first resin coated copper film (see Fig. 4 depicting the cited die attach epoxy 45 on a foil 42; see [0074] teaching foil materials may be RCC, which indicates resin coated copper, and is widely used in the multilayer circuit industry and it would have been obvious to a person having ordinary skill in the art to have selected a RCC material for the cited foil 42 because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07, which would provide for predictable results based on its wide use in the multilayer circuit industry)
that has been reinforced with fiberglass (recall substrate 45 described in [0091] as “FR4 layer 45” which is cited to provide for the claimed “reinforced with fiberglass” as FR4 indicates glass-reinforced epoxy laminate material which includes fiberglass reinforcement and the layer itself acting as a mechanical reinforcing layer); 
adding a layer of partially cured epoxy resin over the integrated thermoelectric device (such as the 7 layers of prepreg layer 46, as they form continuous thickness of material, depicted in Fig. 4 as over the cited integrated thermoelectric device 41; see [0066] teaching FR4 prepreg material which would have been an obvious selection for the cited 7 layers of prepreg layer 46, see MPEP 2144.07, which is cited to read on the claimed partially cured epoxy resin); 
placing a second resin coated copper film over the layer of partially cured epoxy resin (such as depicted in annotated Fig. 4 below, placing a second foil directly over the cited layer of partially cured epoxy resin 46; see [0074] teaching foil materials may be RCC, which indicates resin coated copper, and is widely used in the multilayer circuit industry and it would have been obvious to a person having ordinary skill in the art to have selected a RCC material for the cited second foil because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07, which would provide for predictable results based on its wide use in the multilayer circuit industry); 

    PNG
    media_image1.png
    449
    607
    media_image1.png
    Greyscale

Annotated Fig. 4
hot pressure laminating the first resin coated copper film, the integrated thermoelectric device, the layer of partially cured epoxy resin and the second resin coated copper film to form the circuit board with the integrated thermoelectric device embedded (see Abstract and [0022]),
the hot pressure laminating including first pulling a vacuum, then applying heat and a pressure (see [0075] teaching “Pressure is then applied to the opposed sides of the board in conditions of applied heat and a vacuum so that the prepreg material 15 and 16(a) flows…” which is cited to read on the claimed “first pulling a vacuum, then applying heat and a pressure” because a vacuum is first pulled, and after the vacuum is pulled heat and a pressure are still applied so that the prepreg material flows); 
laser drilling openings in a front side and a back side of the circuit board to electrically conductive pads on the integrated thermoelectric device (see annotated Fig. 4’ below depicting openings 44 in a top front side and a bottom back side of the circuit board to electrically conductive pads on the cited integrated thermoelectric device 41; see [0040] teaching laser drilling); 

    PNG
    media_image2.png
    443
    601
    media_image2.png
    Greyscale

Annotated Fig. 4’
forming electrically conductive layers on the front side and the back side of the circuit board which at least partially fill the openings (as depicted in annotated Fig. 4’’ below, forming electrically conductive layers on the top front side and the bottom back side of the circuit board which at least partially fill the cited openings 44); 

    PNG
    media_image3.png
    478
    599
    media_image3.png
    Greyscale

Annotated Fig. 4’’
patterning and etching the electrically conductive layers on the front side and the back side of the circuit board (such as depicted in annotated Fig. 4’’’ below, the cited electrically conductive layers on the front side and the back side of the circuit board are patterned; see [0043] teaching selectively etching; see [0044] teaching back etching; see [0058] teaching etching for interconnection and it would have been obvious to a person having ordinary skill in the art to have selected the etching technique as Bjorbell teaches etching as an appropriate technique)  

    PNG
    media_image4.png
    504
    604
    media_image4.png
    Greyscale

Annotated Fig. 4’’’
to form an electrical trace and a separate thermal trace (as depicted in annotated Fig. 4’’’’ below, electrical and thermal traces formed from the cited patterned and etched electrically conductive layers).

    PNG
    media_image5.png
    433
    609
    media_image5.png
    Greyscale

Annotated Fig. 4’’’’

Bjorbell does not disclose wherein applying heat is at 180C and applying pressure is at 400 psi.
However, the temperature and pressure of the hot pressure laminating step are result effective variables. Bjorbell teaches the pressure and temperature directly affect the optimum resin travel distance (see [0072]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the pressure and temperature applied during the hot pressure laminating step of Bjorbell and arrive at the claimed pressure and temperature through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the resin travel distance.
Bjorbell does not teach wherein the electrically conductive pads and the electrically conductive layers are specifically made of metal.
However, Suh teaches electrical conductive pads, layers, and components can be made of metal (see [0029]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the metal material exemplified in Suh for the material of the electrically conductive pads and electrically conductive layers in the method of Bjorbell because the selection of a known material based on its suitability supports a prima facie obviousness determination (see MPEP 2144.07).
Bjorbell does not disclose forming a hard thermal bond between the thermal trace and a heat source or a heat sink.
However, Suh teaches a method of making a thermoelectric device (see 622, Fig. 6c and see [0039] teaching thermoelectric cooler) and teaches solder layer 635 forming a hard thermal bond between the cited thermoelectric cooler and a heat sink 612 in order to have high thermal conductivity (see [0039]). See Bjorbell at [0084] teaching providing good heat dissipation especially when attached to external cooling. 
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the method of Bjorbell to include soldering a heat sink as suggested by Suh to the cited thermal traces of Bjorbell because it would have provided for high thermal conductivity when attaching the device to the external cooling heat sink.
With regard to claim 2, independent claim 1 is obvious over Bjorbell in view of Suh under 35 U.S.C. 103 as discussed above. Bjorbell discloses wherein
a hollowed out area is formed in the layer of partially cured epoxy resin to accommodate the integrated circuit device (as depicted in Fig. 4, and also see Fig. 2, a hollowed out area is formed in the cited layer of partially cured epoxy resin, recall FR4 prepreg, to accommodate the cited integrated thermoelectric device).
With regard to claim 8, independent claim 1 is obvious over Bjorbell in view of Suh under 35 U.S.C. 103 as discussed above. Bjorbell, as modified above, discloses wherein
the integrated thermoelectric device is embedded in an integrated circuit (the cited integrated thermoelectric device 41 is cited to read on the claimed “embedded in an integrated circuit” because it is embedded in a circuit as depicted in Fig. 4 which is cited to read on the claimed “integrated circuit” as it includes integrated components).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bjorbell (U.S. Pub. No. 2005/0112798 A1) in view of Suh (U.S. Pub. No. 2007/0034305 A1), and further in view of Van Der Spek (U.S. Pub. No. 2005/0067005 A1).
With regard to claim 3, independent claim 1 is obvious over Bjorbell in view of Suh under 35 U.S.C. 103 as discussed above.
Bjorbell, as modified above, does not disclose further comprising placing thermal insulating material around the integrated thermoelectric device and placing the thermal insulating material onto the die attach epoxy.
However, Van Der Spek discloses a method of manufacturing a thermoelectric device (see Abstract) and teaches encasing the thermoelectric/Peltier device with a thermally insulating envelope which provides protection to the thermoelectric device (see [0018]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the integrated thermoelectric device of Bjorbell to include a thermally insulating envelope as suggested by Van Der Spek because it would have provided for protection of the thermoelectric device.
Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bjorbell (U.S. Pub. No. 2005/0112798 A1) in view of Suh (U.S. Pub. No. 2007/0034305 A1), and further in view of Letz (U.S. Pub. No. 2010/0079959 A1).
With regard to claims 9 and 10, independent claim 1 is obvious over Bjorbell in view of Suh under 35 U.S.C. 103 as discussed above.
Bjorbell, as modified above, does not specifically disclose wherein the integrated thermoelectric device is a thermoelectric generator or cooler.
However, Letz teaches a method of manufacturing a thermoelectric device (see Abstract) and teaches integrated thermoelectric devices in integrated circuits can operate as a cooling/heating device in order to provide for temperature critical areas (see Abstract, [0002], and [0014]) or operate as an electric generator in order to produce a voltage (see [0040]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the integrated thermoelectric device in the method of Bjorbell, as modified above, to include operating the integrated thermoelectric device as a thermoelectric cooler or generator, as suggested by Letz, because it would have provided for temperature control in temperature critical areas and provide a temperature dependent voltage.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 22, 2022